Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment containing amended claims 1-20 filed on July 28, 2021 is acknowledged.  These claims were examined for this Office Action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they directed to an abstract idea without significantly more. Specifically, using claim 1 as an example (all claims are similarly rejected):
Step 2A, Prong 1: The claim recites the limitations of “a polar coding method” and the method comprising obtaining K to-be-coded bits and an index set; and performing a coding procedure based on polar coding.  All of this falls under the abstract idea of mathematical concept.  

Specifically, the steps of obtaining to-be-coded bits and an index and performing the polar coding procedure is a math calculation. The limitations that follow is specifying what the structure of the index sets and the values they contain, which is specifying specific math formula. MPEP 2106.04 section II refers to RecogniCorp, LLC v. Nintendo Co. that states "adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract." Therefore, these encoding steps are only math concepts.
Step 2A, Prong 2: The above judicial exception is not integrated into a practical application. The additional limitations requiring that the coding be performed by an apparatus including a processor.  Requiring the polar coding procedure be performed by the processor is merely applying the judicial exception on a generic computer.
Step 2B: The claim does not include additional elements, individually or combined, that are sufficient to amount to significantly more than the judicial exception. Again, the claim as a whole is directed to the abstract idea of math concept of encoding. The requirement of the processor is again applying the math on a generic computer.  In addition, the step of “outputting the polar coded codeword” is similar to previously court recognized well-understood, routine and conventional functions such as receiving or transmitting data over a network; see 2106.05(d)). Therefore, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112